UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-4876


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONNIE WAYNE SHEFFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00769-TLW-1)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John W. Locklair, III, LOCKLAIR LAW FIRM, LLC, Surfside Beach,
South Carolina, for Appellant. Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donnie Sheffield appeals from the 120-month sentence

imposed after he was found guilty of possession of a firearm by

a   convicted     felon,       in    violation        of       18    U.S.C.        §§ 922(g)(1),

924(a)(2)      (2006).        Sheffield’s           counsel         has   filed         a    brief    in

accordance      with     Anders      v.    California,              386   U.S.      738        (1967),

stating that there are no meritorious issues for appeal, but

raising       whether        the     district         court          erred         by        enhancing

Sheffield’s       sentence          by    applying         a        Sentencing              Guidelines

cross-reference based on facts that were not proven beyond a

reasonable doubt.             Sheffield has filed a pro se supplemental

brief, and the Government declined to file a brief.                                         Finding no

error, we affirm.

               Sheffield received sentence enhancement based on facts

that    were    not     stipulated        to    or    found          by   a    jury          beyond   a

reasonable      doubt.        Counsel      raises      the      issue         of    whether       this

violated the Sixth Amendment in light of Apprendi v. New Jersey,

530    U.S.    466,    490    (2000).          We    have      held       that     the        district

court’s application of sentencing enhancements based on facts

found by a preponderance of the evidence does not violate the

Sixth Amendment.             See United States v. Hammond, 286 F.3d 189,

192 (4th Cir. 2002).

               We have reviewed the claims Sheffield raises in his

pro supplemental brief objecting to Agent Glover’s testimony,

                                               2
challenging a search of his home, objecting to introduction of

evidence    regarding        domestic         violence,          objecting        to    sentencing

enhancements, and dissatisfaction with counsel, and find them to

be    without    merit.          In    accordance         with        Anders,     we    have   also

reviewed       the    entire      record      in     this    case       and     have     found    no

meritorious issues for appeal.                      We therefore affirm Sheffield’s

conviction       and    sentence.             This       court     requires       that     counsel

inform    Sheffield,        in    writing,          of    the     right      to    petition      the

Supreme    Court       of   the    United       States       for       further     review.        If

Sheffield       requests       that      a     petition          be    filed,      but     counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this          court     for        leave        to      withdraw       from

representation.         Counsel’s motion must state that a copy thereof

was served on Sheffield.

                We dispense with oral argument because the facts and

legal    contentions        are       adequately          presented       in      the    materials

before    the    court      and       argument       would       not    aid     the     decisional

process.

                                                                                          AFFIRMED




                                                3